Per Curiam.

Suit by Niles against Piole, for work and labor done under a special contract,, and for goods,. &c.
Trial by the Court; finding and judgment for the plaintiff.
A demurrer was sustained to the complaint, because it claimed over one thousand dollars. Tins was before the act of 185D, extending the jurisdiction- of the Court of Common Pleas. The plaintiff asked and obtained leave to amend his complaint, which was granted on payment of costs and the continuance of the cause. The defendant excepted to the order of the Court granting leave to amend the complaint. There was no error in tins respect. Epperly v. Little, 6 Ind. 344.
The only other question is, whether the evidence sustains the finding. We think it has a tendency to do so, and can not reverse the judgment.
The judgment is. affirmed, with costs.